     Case 1:21-cr-00040-RJJ ECF No. 47, PageID.173 Filed 09/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



UNITED STATES OF AMERICA,

                Plaintiff,
                                                             CASE NO. 1:21-CR-40
v.
                                                             HON. ROBERT J. JONKER
CHRISTOPHER ALLAN BODEN,
LEESA BETH VOGT, and
DANIEL REYNOLD DEJAGER,

            Defendants.
__________________________________/

                                             ORDER

         This matter is before the Court on Defendants’ Joint Motion to Dismiss Counts 1-14 of the

Indictment (ECF No. 37). The Court heard oral argument on the motion on September 20, 2021.

Based on all matters of record, and for the reasons the Court detailed on the record in open court

during the hearing, the Court finds that dismissal is not warranted.

         ACCORDINGLY, IT IS ORDERED:

         Defendants’ Joint Motion to Dismiss Counts 1-14 of the Indictment (ECF No. 37) is

DENIED.




Dated:      September 21, 2021                /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
